Citation Nr: 1537743	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to a rating in excess of 10 from October 1, 2012 for prostate cancer, status post radical prostatectomy with surgical scar, to include the propriety of the reduction from 100 percent to 10 percent disabling, effective October 1, 2012.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the November 2010 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective July 19, 2010.  The rating decision also granted service connection for erectile dysfunction and assigned a noncompensable rating, effective July 19, 2010.

In a May 2011 rating decision, the RO proposed to decrease the rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable.  Thereafter, in an October 2011 rating decision, the RO reduced the disability rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable, effective January 1, 2012. 

Subsequently, in a February 2011 rating decision, the RO increased the disability rating for the Veteran's service connected prostate cancer to 100 percent disabling, effective January 1, 2012.  A noncompensable rating was assigned, effective October 1, 2012.  

Finally, in an April 2015 rating decision, the RO increased the evaluation for prostate cancer to 10 percent disabling, effective October 1, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's erectile dysfunction has not been manifested by any deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations addressing his service-connected erectile dysfunction.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the genitourinary system are rated under section 4.115.  Disabilities of the penis, specifically, are rated under that section using Diagnostic Code 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity of the penis are not demonstrated, a non-compensable rating will be assigned.  See 38 C.F.R. §§ 4.31, 4.115(b).

The Veteran is receiving special monthly compensation for erectile dysfunction based on loss of use of a creative organ.  38 C.F.R. § 3.350(a).

Factual Background

The Veteran was afforded a VA examination in September 2010 at which time he reported that he suffered from impotency which began a year prior to the examination.  However, he did not receive any treatment for the condition.  He also denied having any other medical conditions or receiving any other treatment/medication which affected sexual function.  

The genital examination demonstrated a normal penis.  There was no deformity, masses or tenderness.  The left and right testicles were well developed and descended with no masses, atrophy or tenderness.  They were normal in size and consistency without evidence of varicocele and the epididymis was within normal limits.  The examiner diagnosed erectile dysfunction. 

The Veteran was afforded an additional VA examination in September 2011.  At the time of the examination, the Veteran stated that he did not sustain any trauma to the genitals or genitourinary system.  He reported that he constantly experienced erectile dysfunction and further reported that vaginal penetration was not possible and ejaculation was absent.  However, he was not being treated for the condition at the time of the examination.  He declined a genital examination.  The examiner diagnosed erectile dysfunction and noted that the Veteran was not able to achieve an erection, even with medication, sufficient for penetration and ejaculation. 

The examination report following a March 2013 also indicated a diagnosis of erectile dysfunction.  It was noted that the appellant was not able to achieve an erection, with our without medication, sufficient for penetration and ejaculation.  He again declined a genital examination.  

Private treatment records also demonstrate a diagnosis of erectile dysfunction.  However they do not report any penis deformity associated with the condition.  

Analysis

After a review of the evidence, the Board finds that an initial compensable rating for erectile dysfunction is not warranted for any portion of the rating period on appeal.  See 38 C.F.R. § 4.115(b).  While the evidence demonstrates loss of power, there is no indication of penis deformity.  The Veteran has reported an inability to achieve an erection sufficient for penetration or ejaculation.  However, the examiner who conducted the September 2010 VA examination reported that the genital evaluation revealed a normal penis and testicles.  Although the appellant declined genital examinations at the September 2011 and March 2013 examinations, he stated that he did not sustain any trauma to the genitals or genitourinary system during the September 2011 examination.  Moreover, he has not reported any penis deformity.  As discussed above, the compensable, 20 percent rating for disabilities of the penis requires deformity along with loss of erectile power.  38 C.F.R. §§ 4.31, 4.115(b).  With no evidence of deformity, the Veteran's erectile dysfunction disability does not meet the requirements for a compensable rating.  See 38 C.F.R. § 4.115(b).

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's symptoms could not receive a compensable rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  In this regard, his urinary symptoms were considered as disabilities associated with his service-connected prostate cancer; additional compensation for these symptoms with the erectile dysfunction disability would be impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.1.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to an initial compensable rating for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's erectile dysfunction, specifically his inability to achieve an erection sufficient for penetration or ejaculation, are fully considered by the rating criteria and the special monthly compensation for loss of use of a creative organ.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his erectile dysfunction disability.  In so finding, neither the Veteran nor the evidence of record has indicated that the service-connected erectile dysfunction has rendered him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  


REMAND

As previously noted, the October 2011 rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 percent disabling to noncompensable.  The Veteran's notice of disagreement was received in November 2011.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement with regards to this issue.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the issues of entitlement an increased rating for prostate cancer, status post radical prostatectomy with surgical scar.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


